DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on December 9th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on December 9th, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pgs. 7-8, with respect to the rejections of claims under 11-27 under 35 U.S.C. § 112 (b) have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 
Applicant's remarks, see pgs. 8-10, with respect to the rejections of claims under 11-13, 17, 18, 20-21 and 23 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Schlosser (Reg. No. 66,554) on December 23rd, 2021. 
The application has been amended as follows: 
In the claim: 
In claim 22, line 15, change “the another first connection portion” to “the other first connection portion”. 

Allowable Subject Matter
Claims 11-27 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein the first connection portion is formed with a first wiring which includes an impurity layer of a first conductivity type, wherein the first wiring is electrically connected to the coil, wherein the first wiring includes a first portion located at the first connection portion and a second portion located at the movable portion, and wherein the coil is made of a metal material and is electrically connected to the second portion of the first wiring as recited in claim 11; wherein a second wiring formed of a metal material is provided on the support portion and the second connection portion, and the first wiring and the second wiring are electrically connected to each other, and wherein the first wiring includes a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CUONG B NGUYEN/
Examiner, Art Unit 2818